

115 HRES 449 IH: Urging the Government of Kenya and Kenya’s political parties to respect democratic principles and hold credible, peaceful, and transparent elections in August 2017.
U.S. House of Representatives
2017-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 449IN THE HOUSE OF REPRESENTATIVESJuly 14, 2017Mr. Engel (for himself, Mr. Smith of New Jersey, and Ms. Bass) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONUrging the Government of Kenya and Kenya’s political parties to respect democratic principles and
			 hold credible, peaceful, and transparent elections in August 2017.
	
 Whereas the United States has deep interests in Kenya’s democratic stability and regional leadership, and a free and fair election in Kenya holds regional significance as an example for other African countries with elections scheduled in the near future;
 Whereas Kenya’s general elections are scheduled for August 8, 2017; Whereas electoral violence in 2007 and 2008 resulted in the deaths of at least 1,300 people and the displacement of 600,000, effectively paralyzing the country and the wider region for more than two months before the creation of a power-sharing government;
 Whereas Kenyans adopted a new Constitution in 2010 that sought to devolve power to 47 counties and their elected governors and local representatives;
 Whereas the public confidence in the electoral process is critical both to Kenya’s continued democratic progress and to ensuring transparency in electoral preparations, and is vital for the success of the August 8 elections;
 Whereas despite having a permissive legal environment, the Government of Kenya has taken actions to limit democratic space for civil society and media organizations, which could adversely affect their contributions to a credible, peaceful election and broader democratic consolidation;
 Whereas there have been deeply concerning instances of hate speech by all sides, inciting supporters to ethnic violence as a means by which to gain electoral advantage, intimidate electoral rivals, or suppress voter turnout; and
 Whereas the political parties, monitoring groups, and the media have the legal authority to record polling station results and tallies at the constituency and national levels in order to ensure that the process is perceived as honest and transparent: Now, therefore, be it
	
 That the House of Representatives— (1)calls upon Kenya to—
 (A)hold credible, peaceful, free, and fair Presidential elections in August 2017 in order to advance Kenya’s democratic consolidation and promote stability in the broader region; and
 (B)condemn in the strongest terms the use of hate speech and the incitement of violence by political candidates, the media, or any Kenyan citizens;
 (2)calls upon Kenyan citizens to peacefully participate in the general elections and seek to resolve any disputes over results through the legal system;
 (3)calls upon Kenyan political candidates at the national, county, and local levels to respect the Electoral Code of Conduct and the Political Party Code of Conduct;
 (4)encourages political parties, civil society, and the media to act responsibly with their parallel vote tabulations so as not to usurp the role of the electoral commission as the official source for declaring official election results;
 (5)encourages Kenyan civil society organizations to continue providing critical early warning and response measures to mitigate election-related violence and further strengthen democratic processes;
 (6)commends the key role the faith-based community has played in ensuring a peaceful pre- and post-election environment through periodically convening the Multi-Sectoral Forum to deliberate on matters of governance, election management, and looming insecurity;
 (7)supports efforts by the Department of State, including the Bureau of Conflict and Stabilization Operations, the Bureau of Democracy, Human Rights, and Labor, and the Bureau of African Affairs, and the United States Agency for International Development (USAID) to assist election-related preparations in Kenya, including programs focused on conflict mitigation;
 (8)strongly encourages the Administration to appoint an Assistant Secretary of State for African Affairs in order to bolster diplomatic engagement across the African continent, including with the Government of Kenya, Kenya’s political parties, and the donor community, which has historically been critical during Kenya’s elections; and
 (9)calls upon the United States and Kenya’s other international partners, especially election-focused nongovernmental organizations, to continue to support Kenya’s efforts to address the remaining electoral preparation challenges and identify gaps in which additional resources or diplomatic engagement could make important contributions to the conduct of the elections.
			